Citation Nr: 0923572	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-36 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating greater than 20 percent 
prior to April 26, 2006, and greater than 40 percent 
thereafter, for residuals of back injury, to include lumbar 
spinal stenosis with L5-S1 disc narrowing and degenerative 
changes.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1953 to May 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  Although the 
Veteran requested a Board hearing, he failed to report for 
this hearing in May 2009.   See 38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  Prior to April 26, 2006, the Veteran's residuals of back 
injury, to include lumbar spinal stenosis with L5-S1 disc 
narrowing and degenerative changes, was not productive of 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months and was not manifested by 
limitation of thoracolumbar forward flexion to 30 degrees or 
less or severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  

2.  Effective April 26, 2006, there has been no unfavorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent 
prior to April 26, 2006, and greater than 40 percent 
thereafter, for residuals of back injury, to include lumbar 
spinal stenosis with L5-S1 disc narrowing and degenerative 
changes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40, 4.46, 4.71a, Diagnostic Code (DC) 5293 (2002-
2008); DC 5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in April 2003.  
In March 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating, 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's higher initial rating claim is a "downstream" 
element of the RO's grant of service connection for residuals 
of back injury, to include lumbar spinal stenosis with L5-S1 
disc narrowing and degenerative changes in the currently 
appealed rating decision issued in October 2004.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As noted above, in 
April 2003, VA notified the Veteran of the information and 
evidence needed to substantiate and complete this claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the October 2004 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for residuals of back injury, to include lumbar 
spinal stenosis with L5-S1 disc narrowing and degenerative 
changes, and because the Veteran's higher initial rating 
claim for residuals of back injury, to include lumbar spinal 
stenosis with L5-S1 disc narrowing and degenerative changes, 
is being denied in this decision, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision and any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Veterans 
Court held that, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for residuals of back injury, to 
include lumbar spinal stenosis with L5-S1 disc narrowing and 
degenerative changes, originates, however, from the grant of 
service connection for this disability.  Consequently, 
Vazquez-Flores is inapplicable to the claim.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's post-
service VA and private medical records are on file, as are 
multiple VA examination reports.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued (nor does the 
evidence show) any notice deficiency, or that any error or 
deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.    

Legal Criteria 

The Veteran contends that his service-connected residuals of 
back injury, to include lumbar spinal stenosis with L5-S1 
disc narrowing and degenerative changes, are more disabling 
than currently evaluated.  An October 2004 rating decision 
granted service connection for residuals of back injury, to 
include lumbar spinal stenosis with L5-S1 disc narrowing and 
degenerative changes and assigned a 20 percent disability 
rating effective May 7, 1997 under DC 5243.  A February 2007 
rating decision assigned a 40 percent disability rating 
effective April 26, 2006.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, 
as in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed below have a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

DC 5295 (in effect prior to September 26, 2003) provided 
ratings for lumbosacral strain.  Lumbosacral strain with 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in the standing position, was rated 20 
percent disabling.  Severe lumbosacral strain with listing of 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, was 
rated 40 percent disabling.  38 C.F.R. §  4.71a. 

Also for consideration are DC's 5292 and 5293 in effect at 
the time the  Veteran filed his initial service connection 
claim.  DC 5292 provided for ratings based on limitation of 
motion of the lumbar spine.  Moderate limitation of motion 
warranted a 20 percent evaluation.  Severe limitation of 
motion warranted a 40 percent rating.

DC 5293 provided for ratings based on intervertebral disc 
syndrome.  A 20 percent rating was assigned for moderate 
intervertebral disc syndrome, and a 40 percent rating was 
assigned for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A maximum 60 
percent rating was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) codified at 38 C.F.R. § 4.71a.  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
DC 5293 (2008).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months, a 20 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least 
four weeks but less than six weeks during the past twelve 
months, a 40 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least six weeks during 
the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, DC 5293 provides that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, DC 5293 provides that 
when evaluating on the basis of chronic manifestations, the 
adjudicator is to evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.

Note (3) following 38 C.F.R. § 4.71a, DC 5293 provides that 
if intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment should be 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of DC 5293 that became 
effective on September 23, 2002, were deleted when 
intervertebral disc syndrome was reclassified as DC 5243 in 
the criteria that became effective on September 26, 2003.  
This was inadvertent and has now been corrected by 69 Fed. 
Reg. 32,449, 32,450 (June 10, 2004), a final correction that 
was made effective September 26, 2003. 

DC 5243 (effective September 26, 2003) provides that 
intervertebral disc syndrome (IVDS) is to be rated either 
under the General Rating Formula for  Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 20 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 (effective September 26, 2003) provides 
that, for purposes of ratings under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The assignment of a particular DC is "completely dependent 
on the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One DC may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in DC by a VA adjudicator must be 
explained specifically.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

Factual Background

The Veteran underwent a VA examination in March 1999.  He 
reported "24-hour a day" back pain with pain in the area 
referable to the lumbar spine radiating to the left leg.  He 
stated that walking ability was markedly limited in so far as 
distance was concerned because of back and left leg pain.  
The examiner noted that the Veteran used a walker, although 
it was not clear as to whether the need for the walker was 
solely the result of the back injury and back complaints, or 
if it was from a degenerative condition of the left knee 
which necessitated total knee arthroplasty.  The Veteran 
reported that he generally sat at home and that long periods 
of sitting tended to cause low-back ache.  He stated that 
daily pain was continuous and there were no specific periods 
of flare-up of the back.  Upon physical examination, there 
was a flattened lumbar lordosis with no lumbar muscle spasm.  
There was 30 degrees of lumbar flexion which was accompanied 
by pain at the extreme of 30 degrees.  The Veteran lacked 5 
degrees of extension.  There was 10 degrees right and 10 
degrees left lateral bend.  There was no tenderness to 
palpation of the lumbar spine.  There were two surgical 
scars, well-healed, on the lumbar spine.  One was 14 
centimeters in the midline and a second to the left of the 
midline, vertically oriented, 8 centimeters in length over 
the area of the upper left iliac crest and L5 level.  The 
examiner diagnosed lumbar spinal stenosis.  

Private medical records from Dr. A.M. dated in March 2001 
reflect that there was no evidence of paraspinal guarding or 
spasm on inspection and palpation.  Isolated lumbar flexion 
was found to be 35 degrees with pelvic stabilization, 
performed in the seated position.  The Veteran felt too 
unsteady with forward flexion in the standing position 
despite stabilizing his pelvis.  Lumbar extension was 
measured to be 20 degrees, again assessed in the seated 
position.  Lateral bending was normal and symmetric.  There 
was normal lumbopelvic rhythm.  Examination of the sacroiliac 
joints was benign.  The Veteran had substantially restricted 
segmental motion throughout the mid to lower lumbar spine.  

The Veteran underwent another VA examination in February 
2002.  He stated that back pain was constant and present all 
the time.  He reported that his level of activity was minimal 
and that he did not walk outside of his home.  Upon physical 
examination, there was a decrease of normal lumbar lordosis.  
There was no muscle spasm.  Flexion was to 40 degrees, and 
there was a lack of 10 degrees of extension.  Right and left 
lateral bend was 15 degrees with most motion occurring in the 
upper lumbar spine.  Rotation was to 25 degrees right and 
left, and there was complaint of low back pain during all 
motion.  Tenderness was present in the perivertebral muscles.  
The examiner diagnosed lumbar spinal stenosis.  

The Veteran underwent another VA examination in February 
2006.  He reported difficulty with prolonged walking.  He 
stated that the background level of pain was 3 to 4 on a 10 
scale in just standing or sitting, however, with active 
walking and a lot of activity, he had a pain of 10 on a 10 
scale and this occurred on a daily basis, worse with climbing 
stairs.  Upon physical examination, palpation of the spine 
showed some slight increased tension and tenderness over the 
paraspinal muscles of the lumbar spine.  Forward flexion was 
to 60 degrees.  There did not appear to be worsening of his 
condition on forward flexion with repetitive use.  The 
examiner diagnosed degenerative joint disease of the lumbar 
spine.  

The Veteran underwent another VA examination on April 26, 
2006.  He complained of lumbar spine pain, which was midline 
with radiation to the left lumbar perivertebral area.  He 
stated that pain was constant, but exacerbated by motion. 
Upon physical examination, range of motion was markedly 
limited.  There was a loss of lumbar lordosis.  Forward 
flexion from the resting position was at most 10 degrees and 
extension was 0 degrees.  Lateral bending was 5degrees to 
either side.  Palpation of the lumbar spine revealed diffuse 
tenderness over the lumbar spine's processes and 
paravertebral muscles.  The muscles were held in spasm and 
the Veteran was not able to relax them.  Radiograph 
examination of the lumbar spine revealed a lumbar spine 
fusion from L3-L4 using pedicle screw instrumentation.  
Fusion appeared to be solid, although the perivertebral 
fusion mass was somewhat difficult to view on imaging.  There 
was degenerative disc disease at other levels, particularly 
L5-S1, which exhibited marked disc narrowing, L4-L5, which 
also exhibited evidence of loss of disc height, and to some 
extent, L2-L3.  There was extensive spondylosis with 
osteophyte formation at L5-S1, L4-L5 and to some extent, L2-
L3.  The examiner diagnosed lumbar spondylosis with 
degenerative disc disease of the lumbar spine, and status 
post L3-L4 fusion with pedicle screw instrumentation.  

The Veteran underwent another VA examination in October 2008.  
He reported a chronic 5 to 6 out of 10 level of discomfort at 
the lumbar spine.  He stated that the pain was aching and 
sometimes sharp if he rotated too suddenly.  He reported that 
if he was on his feet for longer than four to five minutes 
with his walker, that he would experience an 8 out of 10 
level of discomfort primarily in the central low lumbar area 
and to the left.  He indicated that, over the previous 12 
months, he had not been confined as per the definition of 
formal periods of incapacitation as physician ordered.  He 
stated that he tended to lift less than eight pounds at any 
one time.  Upon physical examination, the Veteran had 60 
degrees of flexion, 11 degrees of extension, 16 degrees of 
left and 24 degrees of right lateral lumbar spinal flexion, 
and 21 and 23 degrees respectively of left and right lumbar 
spinal rotation.  There was pain and stiffness followed by 
fatigability, but not weakness or incoordination.  Range of 
motion of the lumbar spine was not additionally functionally 
limited following repetitive range of motion testing by the 
above cited factors.  "Waddells signs were negative with 
left and right en block lumbar spinal rotation failing to 
yield any complaints."  The Veteran had absolute 
straightening of the lumbar lordotic curvature with no 
reversal whatsoever on attempted forward flexion.  He had 
palpable paraspinous muscle spasm between L5 and S1 on the 
left rather notable in the fully upright and 11 degree 
extension, as well as to a lesser extent, but still palpable, 
paraspinous muscle spasm between L4 and S1 on the right noted 
during the same maneuvers at 0 degrees of extension and then 
11 degrees of extension more prominently.  The examiner 
diagnosed status post lumbar decompressive laminectomy and 
autogenuous bony fusion at the L4-L5 interspace with 
residuals.  

Analysis

The Board finds that, prior to April 26, 2006, the 
preponderance of the evidence is against an initial 
disability rating greater than 20 percent for the Veteran's 
residuals of a back injury, to include lumbar spinal stenosis 
with L5-S1 disc narrowing and degenerative changes, under 
either the former or revised rating criteria for evaluating 
spine disabilities.  Applying former DC 5295 to the lumbar 
spine, the Board finds that the Veteran did not have severe 
lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  For example, although 
Dr. A.M. found that the Veteran felt too unsteady with 
forward flexion in the standing position and that the Veteran 
had substantially restricted segmental motion throughout the 
mid to lower lumbar spine, there was no finding that the 
residuals of back injury, to include lumbar spinal stenosis 
with L5-S1 disc narrowing and degenerative changes, was 
severe. 

Applying the former DC 5293 to the Veteran's service-
connected lumbar spine disability, the Board finds that the 
Veteran did not have severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  For example, the 
Veteran stated at the March 1999 VA examination that there 
were no specific periods of flare-up of the back.  

Under the current criteria, the documented ranges of 
pertinent spinal motion quantitatively fail to meet the 
requirements for a rating in excess of 20 percent under the 
new General Rating Formula for Diseases and Injuries of the 
Spine.  From September 26, 2003, there is no suggestion of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  For example, the February 2006 VA examiner noted that 
the Veteran had flexion to 60 degrees.  No higher rating is 
warranted under these criteria.

With regard to the issue of an increased disability rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the Board notes that the 
competent medical evidence is devoid of objective findings of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  As 
such, a 40 percent disability rating is not warranted under 
the formula for rating intervertebral disc syndrome in effect 
from September 23, 2002, based on incapacitating episodes.  

The Board also finds that a disability rating in excess of 40 
percent from April 26, 2006, for the Veteran's service-
connected residuals of a back injury is not warranted.  On 
examination in October 2008, there was no evidence that the 
Veteran was suffering from unfavorable ankylosis of the 
entire thoracolumbar spine necessary to meet the regulatory 
criteria in excess of 40 percent.  There also is no 
persuasive evidence of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months to 
warrant a rating in excess of 40 percent under the 
intervertebral disc syndrome rating criteria.  For example, 
at the October 2008 VA examination, the Veteran indicated 
that, over the previous 12 months, he had not been confined 
as per the definition of formal periods of incapacitation as 
physician ordered.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  The Board again notes that the Veteran has reported pain 
in his low back.  The Board finds, however, that the 20 
percent rating prior to April 26, 2006, and the 40 percent 
rating from April 26, 2006, take into consideration the 
Veteran's complaints of low back pain, thus, the Board finds 
that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis 
for an increased rating.  See DeLuca, 8 Vet. App. at 204-07.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no persuasive evidence that the 
Veteran's service-connected residuals of back injury, to 
include lumbar spinal stenosis with L5-S1 disc narrowing and 
degenerative changes, has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluations.  In this regard, 
the Board finds that there has been no showing by the Veteran 
that his service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to an initial rating greater than 20 percent 
prior to April 26, 2006, and greater than 40 percent 
thereafter, for residuals of back injury, to include lumbar 
spinal stenosis with L5-S1 disc narrowing and degenerative 
changes is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


